NYE, Chief Justice,
dissenting.
I respectfully dissent. The majority reverses appellant’s conviction based on a lack of sufficient evidence to show that appellant possessed the methamphetamine seized at his residence. The majority failed to give proper weight to the State’s evidence.
In testing the sufficiency of the evidence to support a conviction, we must view the evidence in the light most favorable to the verdict to determine whether any rational factfinder could have found, beyond a reasonable doubt, the essential elements of the offense charged. Jackson v. Virginia, 443 U.S. 307, 318-19, 99 S.Ct. 2781, 2788-89, 61 L.Ed.2d 560 (1979); McGoldrick v. State, 682 S.W.2d 573, 577 (Tex.Crim.App.1985); Westfall v. State, 663 S.W.2d 664, 666 (Tex.App.—Corpus Christi 1983, no pet.). To prove the offense of possession of a controlled substance, the prosecution must show (1) care, custody, control, or management over the contraband by the accused, and (2) knowledge of the accused that the substance was contraband. Dubry v. State, 582 S.W.2d 841, 843 (Tex.Crim.App.1979).
When appellant’s residence was searched, the police found evidence of methamphetamine use throughout the premises. Sharon Stanford’s purse yielded the two vials of methamphetamine, a spoon, and about eight syringes. The kitchen garbage can produced about fifteen syringes and about ten glass vials. The jacket of a man’s business suit contained another glass vial, and a man’s white shirt contained a syringe. Both the jacket and the shirt were hanging “in the upstairs bedroom in the closet” of appellant’s room. In addition to the physical evidence, Sharon Stanford testified for the State that she had no methamphetamine, that appellant had some, showed it to her, and injected himself and her with the drug. Lieutenant Brink, the police officer in charge of the search, testified without contradiction that the location which was searched was appellant’s residence.
From all this evidence, the jury reasonably could have found beyond a reasonable doubt, and did find, that appellant possessed the methamphetamine. Looking at the elements of the offense, it was clear that appellant had knowledge of the presence of the drugs, from Sharon Stanford’s testimony and from the physical evidence of the drug’s use found throughout appellant’s residence. See Whitaker v. State, 660 S.W.2d 615, 617 (Tex.App.—Corpus Christi 1983, no pet.). The care, custody, control, or management over the methamphetamine was evidence from Stanford’s testimony as well. She said that she had no methamphetamine when she arrived at *257appellant’s residence with Mick McCall, but that appellant had some methamphetamine and showed it to her. He later injected her with it. A rational jury could reasonably have found that appellant was at least jointly managing the possession and usage of methamphetamine at his residence, or that it was in his care. The fact that the methamphetamine was in Stanford’s purse when the police located it does not negate at least a joint possession of the drugs by appellant and Stanford. There was undisputed evidence that the appellant was upstairs with Mick McCall when the police gained entry, and that Sharon Stanford was downstairs cheeking to see who was at the door.
Since the majority reverses on the question of sufficiency of the evidence, they do not reach the question of error in the trial court’s refusal to declare a mistrial. However, I would also affirm on this ground of error.
The State, early in the trial, sought to establish probable cause for searching appellant’s residence. The questions to Lieutenant Brink went as follows:
Q Did you have a basis for securing an affidavit to search that residence?
A Yes, ma’am. I did.
Q And what were the basis for your securing an affidavit for search?
A The information first came to my attention — A juvenile officer brought over the—
Counsel for appellant then objected to any testimony that would be hearsay. He later objected that it was also irrelevant. After discussion, appellant’s counsel added an objection that the information would be prejudicial. However, apparently since the State’s prosecutrix stated that appellant had raised the issue of probable cause, the trial court overruled the objections and gave a limiting instruction to the jury. Lieutenant Brink then testified, “Richard White, the juvenile officer, brought me a police report on an overdose to a 15 year old — ” Counsel for appellant then renewed his objection on the grounds of prejudice, which objection was sustained. The jury was cautioned to disregard the testimony. Appellant then moved for a mistrial, stating the jury could not recover from prejudice caused by Lieutenant Brink’s remark. The trial court overruled the motion, and again instructed the jury to disregard the statement.
It is a well-settled rule in Texas that any error in admitting improper testimony is cured by the trial court’s instruction to the jury to disregard the testimony, “except in extreme cases where it appears that the question or evidence is clearly calculated to inflame the minds of the jury and is of such character as to suggest the impossibility of withdrawing the impression produced on their minds.” Allen v. State, 513 S.W.2d 556, 557 (Tex.Crim.App.1974); Firo v. State, 654 S.W.2d 503 (Tex.App.—Corpus Christi 1983, no pet.). I would hold that the testimony, while prejudicial, was not so calculated to inflame the minds of the jurors as to require a mistrial. Not only was the remark left unfinished, but it was not any more shocking to a jury than the Allen case from the Texas Court of Criminal Appeals and cases cited therein.
I would overrule both of appellant’s grounds of error and affirm his conviction by the jury.